Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 1 of 12 PageID #: 64817




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION


 INNOVATION SCIENCES, LLC,

                   Plaintiff,                Civil Action No. 4:18-cv-00474-ALM
       v.                                     (LEAD CONSOLIDATED CASE)

 AMAZON.COM, INC., et al.

                   Defendants.



            AMAZON’S REPLY IN SUPPORT OF MOTION TO TAX COSTS
Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 2 of 12 PageID #: 64818




        Amazon is entitled to recovery of its costs and has discounted its request far below what it

 incurred to defend this case. Because IS’s arguments to the contrary have no merit, as discussed

 below, Amazon respectfully asks the Court to grant the motion and award the full request.

 I.     IS CANNOT OVERCOME THE PRESUMPTION IN FAVOR OF THE PREVAIL-
        ING PARTY

        Rule 54(d)(1) manifests a strong presumption in favor of awarding costs to the prevailing

 party. See Stubblefield v. Suzuki Motor Corp., 826 F. App’x 309, 324 (5th Cir. 2020). While the

 Fifth Circuit has identified several factors for district courts to consider, it has done so “only for

 the purpose of exposition” and has declined to “decide whether any of these is a sufficient reason

 to deny costs.” Moore v. CITGO Refining & Chems. Co., L.P., 735 F.3d 309, 319 (5th Cir. 2013)

 (citation and quotations omitted). Indeed, the “prevailing party is prima facie entitled to costs.”

 Schwarz v. Folloder, 767 F.2d 125, 131 (5th Cir. 1985). While IS here asks the Court to deny

 costs recovery entirely, it cannot meet its burden to overcome this presumption in favor of an

 award. See id.; see also 10 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure

 § 2668 (4th ed. 2021).

        First, IS contends that the Court should deny costs because of the wealth disparity between

 IS and Amazon. (Opp. at 2, 4.) But this argument invites the Court to commit reversible error. In

 Moore, the Fifth Circuit considered a costs award that the district court had reduced for this same

 reason—the prevailing defendant had “enormous wealth,” and the plaintiff had “limited re-

 sources.” Moore, 735 F.3d at 320. The Circuit held that “reducing or eliminating a prevailing

 party’s cost award based on its wealth—either relative or absolute—is impermissible as a matter

 of law.” Id. Congress did not intend to create a relative wealth exception to costs recovery; such

 an exception would be “impermissibly punitive” and would prevent profitable corporations from

 recovering costs whenever they litigated against smaller corporations or individuals. Id. The Cir-




                                                   1
Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 3 of 12 PageID #: 64819




 cuit therefore ruled that “the district court erred as a matter of law in relying on CITGO’s ‘enor-

 mous wealth’—or the comparative wealth of the parties—as a basis for reducing the cost award.”

 Id. at 319–20. 1

         While the Court may reduce a costs award on a showing of undue hardship, here IS made

 no such showing. IS provided no financial records, and no witness attested that IS cannot pay an

 award or even that an award would pose a hardship to IS. IS never sold any products, yet it funded

 and maintained lawsuits against Amazon and others for over four years, seeking over $100 million

 from Amazon alone. IS also continues to pay its attorneys, including a costly Texas trial attorney,

 to pursue this case. IS did submit a declaration from Ms. Wong stating that




                    , IS failed to substantiate the claim that it cannot pay an award.

         Next, IS argues that the Court should deny costs because the case presented “close and

 difficult legal issues.” (Opp. at 3.) IS argues that this is so because the Court conducted a trial



     1
      IS also insinuates that the Court should consider other judgments and motions pending against
 IS in deciding whether to award costs here. (See Opp. at 3.) Amazon is aware of no authority
 supporting that proposition and IS cites none. (Id.) The fee award against IS in Virginia rests on
 a finding, affirmed by the Federal Circuit, that IS pursued baseless claims against Amazon. Inno-
 vation Scis., LLC v. Amazon.com, Inc., 2021 WL 28216, at *1 (Fed. Cir. Jan. 5, 2021).



                                                      2
Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 4 of 12 PageID #: 64820




 rather than rule against IS at summary judgment, and because Amazon presented “aggressive”

 claim construction positions. But the fact that the case resolved at trial has no bearing on whether

 to award costs—recovery of trial costs is routine. Moreover, although the Court ruled almost

 entirely in IS’s favor at claim construction, the jury still found that Amazon did not infringe, and

 both invalidated the asserted patents and found them patent-ineligible. (Dkts. 229 (Claim Constr.

 Order); 853 (Jury Verdict).) A party’s interim success at claim construction is simply insufficient

 to show a “close and difficult legal issue” to overcome the presumption in favor of awarding costs.

 See, e.g., Motion Games, LLC v. Nintendo Co., Ltd., No. 6:12-cv-878-RWS-JDL, 2016 WL

 9136171, at *2–3 (E.D. Tex. Oct. 24, 2016). 2

        Finally, IS contends that the Court should deny costs because Amazon purportedly com-

 mitted misconduct during fact discovery. (Opp. at 3.) But IS made its case to the Court on this

 subject in a motion for discovery sanctions and the Court rejected it. (Dkt. 790.) IS bore the

 burden to show that Amazon acted in bad faith, and the Court held that IS could “not establish this

 necessary showing.” (Id. at 4.) IS cites no new evidence. Because IS cannot “credibly allege[]

 misconduct by [d]efendants,” a costs award is proper. Williams v. Waste Mgmt., Inc., No. 3:16-

 cv-2943-L-BN, 2019 WL 3240751, at *2 (N.D. Tex. May 31, 2019)(awarding costs); see also

 Kroy v. IP Holdings, LLC v. Safeway, Inc., No. 2:12-cv-00800-WCB, 2015 WL 4776501, at *4

 (E.D. Tex. Aug. 13, 2015) (failed motion for sanctions during the case was insufficient grounds to

 deny costs).




    2
     IS also argues that its pending motion under Rules 50(b) and 59 should persuade the Court to
 deny statutory costs to Amazon. (See Opp. at 3.) Again, IS provides no authority for this novel
 argument.


                                                  3
Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 5 of 12 PageID #: 64821




 II.    AMAZON IS ENTITLED TO DEPOSITION VIDEO AND TRANSCRIPTION
        COSTS.

        Amazon seeks reimbursement for the cost of only necessary deposition transcripts and

 video. “[I]t is not required that a deposition actually be introduced in evidence for it to be neces-

 sary for a case—as long as there is a reasonable expectation that the deposition may be used for

 trial preparation, it may be included in costs.” Stubblefield, 826 F. App’x at 326 (citing Stearns

 Airport Equip. Co., Inc. v. FMC Corp., 170 F.3d 518, 536 (5th Cir. 1999)). Indeed, this Court has

 observed that arguing deposition costs should be disallowed because the depositions were not used

 during trial “makes little sense” and encourages parties to “waste . . . the Court’s time.” Motio,

 Inc. v. BSP Software LLC, No. 4:12-cv-647, 2016 WL 4430452, at *11 (E.D. Tex. Aug. 22, 2016)

 (Mazzant, J.); accord SynQor, Inc. v. Artesyn Techs., Inc., No. 2:07-cv-497-TJW-CE, 2011 WL

 4591893, at *2 (E.D. Tex. Sept. 30, 2011) (rejecting related argument that a party may recover the

 cost of deposition transcripts or electronic video recording, but not both).

        Here, IS argues that the requested costs include discovery depositions that could not rea-

 sonably be expected to be used during trial. (Opp. at 14-15.) But all the deponents either testified

 as witnesses at trial, were designated as witnesses that the parties “may call” live at trial, or were

 designated to testify by deposition. (Compare Dkts. 743-1 & 743-2, 775-3 & 775-6 to Dkt. 901-

 3.) Indeed, of the thirteen Amazon witnesses, IS itself identified twelve in its pretrial disclosures.

 Of these, IS called one witness live (Torok), six by video deposition (Aiken, Allen, Dean, Keith,

 Matsumoto, Zarka), and one by reading portions of the deposition transcript (Fresko). Moreover,

 Amazon’s experts relied on the fact witness deposition transcripts to prepare for trial, and both

 parties used the expert deposition transcripts in briefing and opposing Daubert and summary judg-

 ment motions. (See, e.g., Dkts. 412, 491, 532, 584 (IS’s motion to strike Johnson report); Dkts.

 460, 489, 534, 581 (Ugone Daubert briefing); Dkts. 459, 488, 533, 582 (Johnson Daubert brief-

 ing).) Both video and written transcripts were necessary for the same reasons, namely that Amazon


                                                   4
Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 6 of 12 PageID #: 64822




 reasonably anticipated such transcripts and videos for trial preparations. “The costs are thus tax-

 able.” Cadle Co. v. Keyser, No. 5:15-cv-217-RP, 2016 WL 5947417, at *3 (W.D. Tex. June 29,

 2016) (awarding both video and transcription costs). Amazon has shown that the depositions were

 necessary, and none of them were solely for discovery. 3

            IS also argues that “incidental expenses” are not recoverable.      But Amazon submitted

 detailed invoices in support of its request, taking care to remove the deposition costs for which

 recovery is not allowed in this Circuit. (Compare Dkt. 901-3 at 2 (eliminating realtime, pro-

 cessing/handling, shipping, expedition, miscellaneous, and ASCII/rough draft fees for each depo-

 sition) with Opp. at 15.) Finally, IS argues that there are discrepancies among the depositions in

 the costs per page for transcripts or per hour for video. But the parties used different vendors for

 depositions during the case, and those vendors in turn charge different rates for the services they

 offer and may vary those rates depending on the day, or time of day (if a deposition goes late, for

 example), among other variables. All costs Amazon requested are costs that it legitimately in-

 curred.

 III.       AMAZON IS ENTITLED TO ITS COURT TRANSCRIPTION COSTS

            A.     DAILY TRIAL TRANSCRIPTS

            IS makes no genuine effort to dispute that daily trial transcripts were necessary to the par-

 ties’ conduct of the trial, and thus the associated costs are recoverable. See Holmes v. Cessna

 Aircraft Co., 11 F.3d 63, 64 (5th Cir. 1994). The trial lasted eight days and the evidence involved

 complex hardware and software. The parties disagreed about the admissibility of witness testi-

 mony, exhibits, and demonstratives. Each trial session began with argument concerning these



        3
       IS’s cited case is inapposite. In Freeny, the court denied deposition costs because the depo-
 sition was aimed at “assisting the plaintiffs in formulating their discovery requests.” Freeny v.
 Apple Inc., Nos. 2:13–cv–00361–WCB, 2014 WL 6847808, at *4 (E.D. Tex. Dec. 4, 2014).



                                                     5
Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 7 of 12 PageID #: 64823




 disputes and other procedural matters. (See, e.g., Dkt. 876, Aug. 28, 2020 A.M. Tr. at 3:4–18:22

 (Shriver testimony); Dkt. 867, Aug. 24, 2020 P.M. Tr. at 81:23–120:11; Dkt. 868, Aug. 25, 2020

 A.M. Tr. at 3:3–23:16; Dkt. 869, Aug. 25, 2020 P.M. Tr. at 143:21–149:5; Dkt. 870, Aug. 26, 2020

 A.M. Tr. at 3:5–5:2; Dkt. 871, Aug. 26, 2020 P.M. Tr. at 3:4–:25, 70:15–77:12, 102:5–110:9;

 164:17–168:14).) The Court’s rulings on these issues were often recorded only in the transcript

 (see, e.g., Dkt. 868, Aug. 25, 2020 A.M. Tr. at 104:12–17; Dkt. 871, Aug. 26, 2020 P.M. Tr. at

 126:19–127:12). While IS argues that the parties nightly discussed evidence for the next day,

 rather than what had already occurred, the Court’s earlier rulings and comments informed those

 discussions. See Stubblefield, 826 F. App’x at 326 (granting daily transcription costs for this rea-

 son). Amazon has made the requisite showing and is entitled to these costs.

        B.      Claim Construction Hearing Transcript

        IS does not dispute that courts routinely tax the cost of Markman hearing transcripts; it

 argues that the transcript in this case had no “evidentiary value.” (See Opp. at 19.) But “necessity”

 is the test for recovering this cost, not “evidentiary value,” and the Markman transcript was nec-

 essary here. As in other cases in which the district court awarded this cost, this was a complex

 patent infringement case, with heavy motion practice and almost two weeks of jury trial, see Two-

 Way Media, LLC v. AT&T Servs., Inc., No. 9-CA-476-OLG, 2013 WL 12090356, at *2 (W.D.

 Tex. Nov. 22, 2013), and the transcript was necessary for counsel have a full account of the Mark-

 man proceedings and ultimately to determine whether to seek review of adverse rulings, see Harris

 Corp. v. Sanyo N.A. Corp., No. 3-98-cv-2712-M, 2002 WL 356755, at *3 (N.D. Tex. Mar. 4,

 2002). While IS contends that the Court’s claim construction order also serves these purposes, the

 order does not reflect the full argument presented at the Markman hearing. And IS has presented

 no case in which the district court denied recovery of the transcript cost merely because a claim

 construction order was also available.



                                                  6
Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 8 of 12 PageID #: 64824




 IV.    AMAZON IS ENTITLED TO ITS REQUESTED EXEMPLIFICATION COSTS
        UNDER FIFTH CIRCUIT LAW.

        A.      Trial Exhibits

 IS’s arguments against excluding all costs for printing trial exhibits fail. First, IS contends that

 Amazon cannot recover its costs for printing because Amazon lacked advance authorization from

 the Court. IS relies on La. Power & Light Co. v. Kellstrom, 50 F.3d 319 (5th Cir. 1995), where

 the court found that an order to exchange exhibits before trial was not a pretrial authorization to

 print them for trial. Id. at 335. Here, the Court expressly directed the parties to print at least two

 sets of exhibits for the trial. (See, e.g., Dkt. 717 at 6 (“Copies of exhibits which will be handed to

 witnesses should be placed in a three-ring binder, with an additional copy for the Court.”) Amazon

 requests reimbursement for these sets, as well as a set of IS’s designated exhibits used at counsel

 table. Should the Court disagree that this set was necessary or authorized, it should reduce the

 award by $4,011.77 to account for this set.

        Second, IS argues that the request is excessive because Amazon over-designated its exhib-

 its. But both parties designated more exhibits for trial than they used—IS itself designated more

 than 600 exhibits. “No party is required to be clairvoyant for its costs to be necessary and reason-

 able.” Core Wireless, 2020 WL 1557492 at *4 (citing Smartflash LLC v. Apple, Inc., No. 6:13-

 cv-477-JRG, Dkt. 668 at 8–9 (E.D. Tex. Dec. 20, 2018)). Amazon faced a demand of over $100

 million and took care to list the exhibits it might need during trial. Third, IS argues that the paper

 copies were unnecessary because only a subset went into the jury room and because the parties

 presented exhibits to the jury electronically. But the Court, attorneys, and witnesses, all used the

 paper copies during trial. Finally, IS complains that Amazon did not “quantify” the number of

 pages the Court admitted into evidence. But recoverable costs are not limited to just the admitted

 exhibits, and a party need not “identify every xerox copy made for use in the course of legal pro-

 ceedings” to obtain an award. Fogleman, 920 F.2d at 286. Amazon provided invoices supporting


                                                   7
Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 9 of 12 PageID #: 64825




 the costs it incurred for each exhibit set. (See Dkt. 901-6.) Amazon has met its burden.

        B.      Trial and Markman Graphics

        IS objects to Amazon’s exemplification costs related to its trial and Markman graphics on

 two primary grounds: (1) that such costs are not set out by name as recoverable in section 1920;

 and (2) that Amazon did not obtain prior authorization from the Court. Both arguments fail.

        First, graphics costs are recoverable under section 1920(4). The Fifth Circuit has acknowl-

 edged that courts may interpret the phrases used in the costs statute in light of modern trial prac-

 tices. See W. Wind Africa Line, Ltd. v. Corpus Christi Marine Servs. Co., 834 F.2d 1232, 1237–

 38 (5th Cir. 1988). While courts are admittedly split on the issue, courts in this district, including

 this Court, have continued to interpret “exemplification” as including the graphics costs that Am-

 azon has requested. See, e.g., Morales v. Safeway, Inc., No. 4:17-cv-825, 2020 WL 1190126, at

 *3 (E.D. Tex. Mar. 12, 2020) (Mazzant, J.) (awarding “video editing fees . . . incurred in prepara-

 tion for trial” under § 1920(4)); Core Wireless, 2020 WL 1557492, at *4 (granting “graphics and

 exemplification costs” including “demonstrative slides” in a case with “complex legal issues . . .

 concern[ing] multiple patents”); SynQor, 2011 WL 4591893, at *3 (awarding costs for “audio and

 visual professional services,” and rejecting request to exclude from the award “time spent prepar-

 ing for trial”); see also Motio, 2016 WL 4430452 (E.D. Tex. Aug. 22, 2016) (Mazzant, J.); Two-

 Way Media, 2013 WL 120903356, at *5–6; Eolas Techs., Inc. v. Adobe Sys., Inc., 891 F. Supp. 2d

 803, 808 (E.D. Tex. 2012).

        Second, IS’s argument that Amazon did not receive advance authorization to use graphics

 presentations also fails, as to both the trial and Markman presentations. The Court entered the

 parties’ agreed pretrial order that called for the use and exchange of demonstratives. (See Dkt. 803

 (“JFPO”) at 11.) Given the complex subject matter, both parties used powerpoint presentations at

 trial, particularly as an aid to the jury to understand expert testimony, but also for opening and



                                                   8
Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 10 of 12 PageID #: 64826




 closing statements, and direct examination of fact witnesses. This is sufficient. See Core Wireless,

 2020 WL 1557492, at *4; Motio, 2016 WL 4430452.

          As for the Markman presentation, the Court’s scheduling order directed the parties to “Sub-

 mit technology synopsis (both hard copy and disk).” The Two-Way Media court held on similar

 facts that it had invited both parties to submit tutorials in advance of the Markman hearing and that

 was “tantamount to pretrial approval.” Two-Way Media, 2013 WL 12090356 at *6 (awarding

 graphics consultant costs). Id. at 5. Moreover, in Fast Memory Erase, the court rejected any

 argument that the costs related to tutorials were “extravagant” or “unnecessary” given that the

 court found them helpful in understanding the technology at issue. Fast Memory Erase, LLC v.

 Spansion, Inc., No. 3-10-CV-0481-M-BD, 2010 WL 5093945, at *6 (N.D. Tex. Nov. 10, 2010).

 This Court is clearly in the best position to decide its own intent in directing the parties to submit

 tutorials and whether it found those tutorials useful. But Amazon respectfully submits that it un-

 derstood them to be required, and the record indicates they were indeed helpful. See, e.g., Dkt.

 248, Aug. 28, 2019 Hrg. Tr. at 40:17–21; 117:3–118:21. 4

 V.       CONCLUSION


          For these reasons, Amazon requests that the Court grant Amazon’s motion and tax the

 amounts in Amazon’s bill of costs against IS.




      4
       In the case IS cites, the docket control order provided a date by which the parties could submit
 tutorials “(if any).” Erfindergemeinschaft UroPep GbR v. Lilly & Co., No. 2:15-cv-1202-WCB,
 2017 WL 3044594, at *2 (E.D. Tex. July 18, 2017.) That was not the case here, where the Court’s
 scheduling order instructed the parties to “Submit technology synopsis (both hard copy and disk).”


                                                   9
Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 11 of 12 PageID #: 64827




  April 20, 2021                     Respectfully submitted,

                                     By: /s/ Eric B. Young
                                        J. David Hadden
                                        CA Bar No. 176148 (Admitted E.D. Tex.)
                                        Email: dhadden@fenwick.com
                                        Saina S. Shamilov
                                        CA Bar No. 215636 (Admitted E.D. Tex.)
                                        Email: sshamilov@fenwick.com
                                        Ravi R. Ranganath
                                        CA Bar No. 272981 (Admitted E.D. Tex.)
                                        Email: rranganath@fenwick.com
                                        FENWICK & WEST LLP
                                        801 California Street
                                        Mountain View, CA 94041
                                        Telephone: (650) 988-8500
                                        Facsimile: (650) 938-5200

                                        Todd R. Gregorian
                                        CA Bar No. 236096 (Admitted E.D. Tex.)
                                        Email: tgregorian@fenwick.com
                                        Dargaye Churnet
                                        CA Bar No. 303659 (Admitted E.D. Tex.)
                                        Email: dchurnet@fenwick.com
                                        Eric B. Young
                                        CA Bar No. (318754) (Admitted E.D. Tex.)
                                        eyoung@fenwick.com
                                        FENWICK & WEST LLP
                                        555 California Street, 12th Floor
                                        San Francisco, CA 94104
                                        Telephone: 415.875.2300
                                        Facsimile: 415.281.1350

                                        Jeffrey Ware
                                        CA Bar No. 271603 (Admitted E.D. Tex.)
                                        Email: jware@fenwick.com
                                        FENWICK & WEST LLP
                                        1191 Second Avenue, 10h Floor
                                        Seattle, WA 98101
                                        Telephone: 206.389.4510
                                        Facsimile: 206.389.4511

                                        Counsel for Defendants
                                        AMAZON.COM, INC.,
                                        AND AMAZON WEB SERVICES, INC.




                                       10
Case 4:18-cv-00474-ALM Document 927 Filed 04/21/21 Page 12 of 12 PageID #: 64828




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a copy of this document via the Court’s

 CM/ECF system per Local Rule CV-5(a)(3) on April 20, 2021.

                                             /s/ Eric B. Young
                                               Eric B. Young




                                              11
